Citation Nr: 0721531	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and J.T.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
October 1953 to October 1956, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was diagnosed in April 2005 with lumbar 
spondylosis.  

3.  A back disorder, including lumbar spondylosis, was not 
manifested during service or for many years following 
service, and is not shown to be causally or etiologically 
related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may arthritis be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a low back disorder	, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in August 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The August 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board acknowledges that the 
appellant was not afforded a VA examination in connection 
with his claim.  However, in light of the lack of objective 
medical evidence indicating that the appellant experienced an 
incident or injury in service that can be or has been related 
to his current diagnosis of lumbar spondylosis, such an 
examination is not necessary. See 38 C.F.R. § 3.159 (c) (4).     
 
Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   


B.  Law and Analysis 

In this case, the appellant essentially asserts that he is 
entitled to service connection for a low back disorder based 
upon his participation in certain service duties over a 
period of time rather than a specific incident or injury in 
service, to include (1) taking part in the loading of heavy 
supplies and ammunition and (2) participating in the firing 
of gun mounts aboard his service ship. See January 2005 
statement; May 2005 hearing transcript, pgs. 8-11.  In this 
regard, the appellant testified that he remembers 
experiencing sharp back pains in service. May 2005 hearing 
transcript, pgs. 8-9.  The appellant reported that his back 
problems in service were "off and on" depending on the 
nature of his duties; and that he did not report to sick call 
when he experienced these back problems and pain because his 
back symptomatology generally lasted for only a couple of 
days before it went away on its own. Id., p. 9.  The 
appellant acknowledged that he could not point to a specific 
incident in service in which he remembers hurting his back; 
however, he contends he should be granted service connection 
since he experienced recurring back pain in service and 
periodic, reoccurring back pain post-service. January 2005 
statement; May 2005 hearing transcript.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence does not support the assertion that the appellant's 
current back disorder is related to his military service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  When all the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event; or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has a current diagnosis of lumbar spondylosis 
at multiple levels with some vertebral osteophyte formations. 
See April 2005 report of G.M., M.D.  This diagnosis 
constitutes a current disability for VA purposes and fulfills 
the requirements of the first element for service connection.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records do not reflect any 
references to complaints, treatment or diagnoses regarding 
back problems or pain. See service medical records dated from 
October 1953 to September 1956.  The appellant does not 
contend that the information contained in his service medical 
records is incorrect.  Rather, in addressing the lack of 
corroborating medical evidence contained in his service 
medical records, the appellant testified that although he 
experienced incidents of back pain in service, he did not 
seek medical treatment because his back pain was transient in 
nature in that it lasted for only a couple of days. See May 
2005 BVA hearing transcript, p. 9.  In addition, he stated 
that he did not seek medical treatment for his back problems 
because complaining about medical problems in service was not 
encouraged. Id.  

Even if the Board assumes that the appellant experienced some 
back pain in service for which he did not receive medical 
treatment, the Board would find that the appellant's service 
medical records ultimately do not support his claim because 
they show that the appellant was physically examined prior to 
his separation from service and this examination was normal.  
Specifically, the Board observes that the appellant's service 
file contains a September 1956 examination report which 
reflects that a clinical evaluation of the appellant's spine 
and other musculoskeletal body parts was performed. See 
September 1956 report of medical examination.  Other than 
notations regarding the appellant's tonsils and a tattoo of 
the right forearm, no physical abnormalities or problems were 
noted on the examination report. Id.  Notably, the report 
does not reflect that the appellant complained of back 
problems at the time of his separation from service; nor does 
it reference any type of back disorder at that time.  Based 
upon this physical examination, the appellant was qualified 
for release to inactive duty.  His examiner noted that the 
appellant remained physically qualified to perform active 
duty at sea and on foreign service. Id.  

Thus, even if the appellant experienced the back 
symptomatology in service that he reports, this 
symptomatology was apparently acute and transitory in nature 
since it appears to have completely resolved by the time the 
appellant separated from service.  Therefore, the appellant's 
service records do not provide evidence supportive of the 
appellant's claim that he injured his back in service.  As 
such, the Board finds that the second element of the service 
connection test has not been met in this case.  

Additional evidence against the appellant's claim consists of 
post-service medical records dated from February 2001 to 
October 2004 contained in the claims file.  Of these, the 
first medical record discussing complaints of back pain is 
dated in August 2004, almost fifty years after the appellant 
separated from service. VA medical records dated from 
February 2001 to October 2004.  At that time, the appellant 
reported that he had injured his back three days before his 
medical visit. See August 2004 VA medical records.  He 
notably did not inform his medical examiner of any prior 
problems with his back at that time, even in terms of 
providing a past medical history. Id.  The appellant does not 
dispute the information contained in his post-service medical 
records.  Rather, he acknowledges that he did not receive 
medical treatment for his back problems after his separation 
from service, except for perhaps one instance in the 1980s 
with a medical provider whom he could not remember.  He 
argues, however, that his lack of post-service medical 
treatment does not equate to a lack of post-service 
symptomatology. May 2005 hearing transcript, p. 25.  

In regards to his post-service back problems, the appellant 
testified that he began experiencing periodic back pain and 
symptomatology approximately six months to one year after he 
left the service; and that he essentially treated himself by 
either taking over-the-counter medication or "taking it 
easy" until his back pain went away. See May 2005 BVA 
hearing transcript, p. 12.  Although the appellant worked in 
several areas of employment after service, including 
construction work, truck driving and as a boiler-fireman, he 
testified that he did not believe that these jobs were more 
physically demanding than other job and did not think his 
back condition was related to this work. Id., pgs. 24-25.  
The appellant's wife, who has been married to the appellant 
since 1961 and testified that she has known him since the 
mid-1950's, corroborated the appellant's statements regarding 
his post-service back symptomatology in that she stated she 
has observed his back problems "on-and-off" over the years. 
Id., pgs. 13-14.  

While the testimony discussed above indicates that the 
appellant has subjectively experienced periodic back problems 
since his separation from service, it is insufficient 
evidence upon which to grant service connection in this case 
since neither the appellant nor his spouse have been shown to 
have the requisite training or expertise to offer an opinion 
that requires medical expertise. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, neither the 
appellant nor his spouse can provide a medical diagnosis 
regarding the appellant's back problems and pain "over-the-
years"; nor can they provide an opinion as to any the cause 
of these problems or any relationship between these problems 
and the appellant's purported back pain in service.  In 
addition, neither the appellant nor his spouse can provide a 
medical opinion as to the etiology of the appellant's current 
lumbar spondylosis, much less address whether this diagnosis 
might be related to the appellant's duties in service or his 
post-service employment duties (if either one).  Thus, their 
testimony does not provide medical nexus evidence in support 
of the appellant's claim.  

The Board has also considered the testimony of the 
appellant's friend, J.T., who has known the appellant for 
approximately twenty years. See May 2005 hearing transcript, 
pgs. 15-17.  Mr. T. testified that the appellant told him of 
his duties in service; and that he hurt his back during his 
performance of those duties.  While Mr. T. is capable of 
testifying as to what the appellant told him thirty years 
after the appellant separated from service, his testimony 
ultimately does not assist in proving the appellant's claim 
since it is essentially a reiteration of the appellant's own 
assertions.  Mr. T. has not been shown to have any 
independent knowledge that the appellant injured his back in 
service (i.e., that he saw the appellant injure his back in 
service or that the appellant complained to him while in 
service that he hurt his back) or that the appellant's 
present diagnosis of lumbar spondylosis is in any way related 
to those duties in service.  As such, Mr. T.'s testimony is 
assigned little probative value in analyzing the appellant's 
appeal.  

Thus, the Board finds that the objective medical evidence of 
record, to include the appellant's service medical records 
and post-service medical records, are against the appellant's 
claim.  Notably, there is no medical evidence in the claims 
file that provides a nexus between the appellant's present 
diagnosis of lumbar spondylosis and an incident or injury in 
service.  Although the appellant, his spouse and the 
appellant's friend have collectively essentially testified as 
to back symptomatology in-service and post-service that the 
appellant contends supports his claim, the Board has assigned 
more probative value to the contemporaneous medical evidence 
contained in the claims file in light of the lack of evidence 
indicating that any of the witnesses referenced above have 
the medical experience or expertise to address the cause of 
or a possible relationship between the appellant's back pain 
either in-service or post-service, much less the etiology of 
the appellant's current diagnosis.  

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim and that service connection on a direct 
basis must be denied.  Service connection on a presumptive 
basis must also be denied in light of the fact that the 
appellant's lumbar spondylosis was not diagnosed until April 
2005, almost fifty years after the appellant separated from 
service. See April 2005 letter from G.M., M.D.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder, to include lumbar 
spondylosis, is denied.   



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


